per Curiam,
This was a petition to recall the remittitur, the real object being to obtain a consideration of the question of the constitutionality of the court which dismissed the petition for rehearing in June, 1891. The court ruled that the remittitur of this court having been duly sent to the Circuit Court under the seal of this court, and the Circuit Court having already acted in carrying out the mandate thereof by reassigning a day for the execution of the sentence before imposed, it is now too late to make the motion. Petition dismissed